IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 2, 2008

                                     No. 08-10306                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


WILLIAM MAYES

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:06-CV-100


Before KING , DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       This appeal requires us to consider whether substantial evidence supports
the denial of disability and supplemental security income benefits under Titles
II and XVI of the Social Security Act.             The district court concluded that
substantial evidence existed and entered judgment in favor of the Commissioner
of Social Security. Having reviewed the record, we agree and affirm the
judgment of the district court.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-10306

      On July 2, 2003, William Mayes (“Appellant”) applied for disability
benefits and supplemental security income benefits. He alleged that he has been
disabled since June 18, 2003, due to heart impairment, seizure disorder, and
mental impairment. At the time of his disability hearing, he was 26 years old.
He has a high school education. His past relevant work includes car salesman
and retail store manager.
      The Administrative Law Judge (“ALJ”) concluded that Appellant was not
disabled. The Appeals Council affirmed rendering the ALJ’s decision the final
decision of the Commissioner of Social Security (the “Commissioner”). On
appeal, a magistrate judge affirmed and Appellant filed a timely notice of appeal
to this court.
      We review a district court’s summary judgment ruling de novo, applying
the same standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d
405, 408 (5th Cir. 2002). In reviewing the Commissioner’s determination, we
consider only whether the Commissioner applied the proper legal standards and
whether substantial evidence in the record supports its decision. See Greenspan
v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). Substantial evidence is “more than
a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
401 (1971) (internal quotation marks and citation omitted). We may not reweigh
the evidence or substitute our own judgment for that of the Commissioner.
Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
      In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether “(1) the claimant is presently working;
(2) the claimant has a severe impairment; (3) the impairment meets or equals
an impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful

                                       2
                                  No. 08-10306

activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007) (citing Lovelace
v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987)). If, at any step, the claimant is
determined to be disabled or not disabled, the inquiry ends. Id. at 448 (citing
Lovelace, 813 F.2d at 58). The burden of establishing disability rests with the
claimant for the first four steps and then shifts to the Commissioner to show
that there is other substantial work in the national economy that the claimant
is able to perform. Id.
      Here, with respect to the first step, the ALJ found that Appellant had not
engaged in substantial gainful activity since the onset of his alleged disability.
With respect to the second step, the ALJ found that claimant suffers from severe
impairments, including a history of congestive heart failure secondary to viral
myocarditis without residual effects, a seizure disorder, and mental
impairments. With respect to the third step, the ALJ found that Appellant’s
severe impairments, singularly or in combination, were not severe enough to
meet or equal in severity any impairment listed in the Listing of Impairments,
20 C.F.R. Part 404, Subpt. P, App. 1 and therefore did not qualify for
presumptive disability. Because he did not qualify for presumptive disability,
the ALJ proceeded to “assess and make a finding about [his] residual functional
capacity based on all the relevant medical and other evidence in [his] case
record” and “use [the] residual functional capacity [(“RFC”)] assessment at the
fourth step of the sequential evaluation process to determine if [he could] do [his]
past relevant work . . . and at the fifth step of the sequential evaluation process
(if the evaluation proceeds to this step) to determine if you can adjust to other
work.”    20 C.F.R. § 416.920(e). The ALJ determined that Appellant’s
impairments resulted in functional limitations and restricted Appellant to less
than a full range of medium-level work. The ALJ found that the Appellant had
the RFC (1) to lift and carry fifty pounds occasionally and twenty-five pounds
frequently, (2) to stand and walk six hours in an eight-hour workday, and (3) to

                                         3
                                  No. 08-10306

push and pull twenty-five pounds frequently and fifty pounds occasionally. The
ALJ also concluded that the Appellant could not climb ladders, ropes, or
scaffolds and could not work at unprotected heights, around dangerous and
moving machinery, or operate a motor vehicle. Due to Appellant’s mental
impairments, the ALJ also limited the Appellant to jobs that required that he
understand, remember, and carry out detailed, but not complex, instructions.
Based on Appellant’s RFC and the testimony of an impartial vocational expert,
the ALJ found that Appellant could not perform past relevant work under the
fourth step.   However, ALJ found that the Appellant could perform other
substantial gainful activity based on his age, education, work experience, and
RFC. The ALJ thereby concluded that the Appellant was not disabled. After
reviewing the record, we agree that the ALJ’s decision was supported by
substantial evidence.
      Mayes argues that the ALJ did not properly weigh the medical evidence
in determining his alleged disability and his RFC to do other substantial gainful
activity. First, Mayes argues that the ALJ improperly discounted the treating
doctor’s diagnosis in respect to his severe seizure disorder. In respect to the
seizure disorder, the ALJ recognized that the treating doctor had diagnosed
Mayes with serious seizure disorder occurring 1-2 times a month, but also noted
that while there is some supporting evidence for this diagnosis, there is also
substantial contrary evidence that cast doubt on the diagnosis’ credibility. For
example, a February, 2003 record indicated that he did not have a seizure since
June, 2002. An August 17, 2003 consultation report from a non-treating doctor
indicated that his medication successfully stabilized his epilepsy for the past two
years, and Mayes had only minimal recurrence “about once a year.” A December
14, 2004 progress note indicated that he had no seizures for the past six months.
The ALJ also noted that the treating doctor’s diagnosis regarding the frequency
of Mayes’ seizures is not supported by her own treatment notes, because prior


                                        4
                                  No. 08-10306

treatment notes do not indicate any evidence of a seizure disorder of such
frequency.
      “[A]n ALJ must consider the following factors before declining to give any
weight to the opinions of a treating doctor: length of treatment, frequency of
examination, nature and extent of relationship, support provided by other
evidence, consistency of opinion with record, and specialization.” Myers v. Apfel,
238 F.3d 617, 621 (5th Cir. 2001) (citing Newton v. Apfel, 209 F.3d 448, 456 (5th
Cir. 2000)).   Here, the ALJ noted that Mayes’ treating doctor is a family
physician and not a specialist; that her medical record does not substantiate the
diagnosis because there is no record of seizures at the frequency suggested; and
that other medical evidence undermines the diagnosis and little evidence
supports the diagnosis. The ALJ provided “good cause” to disregard the treating
doctor’s diagnosis. Myers, 238 F.3d at 621. Based on contrary evidence, the ALJ
had substantial evidence to conclude that Mayes had a seizure disorder, but not
at the severity suggested by his treating doctor’s diagnosis.
      Mayes also contends that the ALJ did not have substantial evidence to
conclude that his heart problems, i.e., pericarditis, myocarditis, etiology
uncertain, had occurred during June through August, 2003 but had resolved by
late December 2003. This argument is without merit. An examining doctor and
medical examiner at the hearing testified that the record and tests did not show
an abnormal heart condition in December 2003. Without evidence to the
contrary, the ALJ relied on substantial evidence to conclude that Mayes’ heart
problems resolved in December 2003.
      Finally, Mayes contends that the ALJ disregarded evidence of his
depression in determining his RFC. This argument is without merit. The ALJ
considered the evidence of Mayes’ mental impairments, and limited Mayes’ RFC
to jobs that only require Mayes to carry out detailed, but not complex,
instructions. This is consistent with Mayes’ psychological examination, which

                                        5
                                  No. 08-10306

concluded that Mayes’ “ability to understand, remember, and carry detailed
instructions is unimpaired.” Evidence also suggests that any impairment to
working an eight-hour day was only moderate. Finally, Mayes told his treating
doctor that his depression was a consequence of his anxiety regarding his
joblessness and health, thereby indicating that his condition is likely situational
and not psychological. There is substantial evidence to support the ALJ’s RFC
determination.
      Mayes also argues that the ALJ erred in finding that his subjective
complaints of functional limitations lacked credibility. We disagree. The ALJ
noted that the whole medical evidence did not support Mayes’ contentions.
Moreover, Mayes had engaged in jobs, such as a managerial position at
Walgreen’s, during the time he alleges to have been subject to severe functional
limitations. Credibility determinations are generally entitled to great deference,
Newton, 209 F.3d at 459, and in this case, we find that the ALJ’s credibility
determination is supported by substantial evidence.
      Having reviewed the record and all of the arguments raised by Appellant,
we affirm the judgement of the district court.
      AFFIRMED.




                                        6